The following opinion was filed April 3, 1923:
Rosenberry, J.
But a single question is raised in this case. It is contended by the defendant that the evidence as to the identity of William Hunter was not sufficient to sustain the verdict of the jury. It appears that some three weeks prior to January 9, 1922, Martha Kretch and Joseph Flemming met the defendant William Blunter; that on the evening of January 9, 1922, Martha Kretch and Joseph Flemming, the man who was the father of her unborn child, went to the boarding house of Ed. Reinhold, procured a room, and, shortly after, a third person came into the room; that a criminal operation was then performed, which within a few days thereafter resulted in a miscarriage and subsequent illness of the witness, Martha Kretch.
It appears that Martha Kretch was ordered to testify pursuant to the provisions of sec. 4078<i, Stats., by the provisions of which she was granted immunity from prosecution. Upon her direct examination she testified that after she and Flemming entered the room Dr. Hunter came in; that as she was taking off her hat and coat Dr. Hunter removed his hat and coat; that she then took her-position on the bed where the operation was performed, during which time she says her eyes' were closed and she did not see the face of the man who performed the operation, but heard him give directions to Joseph Flemming as to where and how the lamp was to be held. Her direct examination is clear and positive upon these points. She *169further testified that as she got up from the bed Dr. Hunter was putting on his coat and cap or hat. She is also clear and positive in her testimony that the person who was there was Dr. Hunter, whom she saw about three weeks before. Upon her cross-examination it was made to appear that at the time of the preliminary examination Miss Kretch had described Dr. Htmter as being a man as large as Chief of Police Nolan, it appearing that Chief of Police Nolan is a man fifty-two years of age, six feet one inch in height, weighing 220 pounds; that the defendant Hunter is forty-eight years of age, five feet eight inches high, weighing 160 pounds. She also testified on cross-examination that she did not see the face of Dr. Hunter while he was in the room. She also testified that on the trial she was caused to say that it was Dr. Hunter who was present there that night by reason of what Joseph Flemming told her. Upon redirect examination it appeared that the testimony of Miss Kretch was taken in the hospital; that at that time the defendant Hunter had on his overcoat. It further appeared upon the redirect examination that at the time three weeks before the performance of the illegal operation she was in the room with Hunter at the bedside for fifteen or twenty minutes. It also appears quite clearly from her cross-examination that she learned the name of the person who performed the operation' through the defendant Joseph Flemming.
The question of the sufficiency of the evidence of the witness Kretch to identif)^ the defendant was argued very thoroughly to the trial court. Full instructions were given as to reasonable doubt, credibility of witnesses,- and burden of proof, and the court further instructed the jury, at the request of the defendant:
“If there is any reasonable doubt in your mind as to the presence of the defendant, Wm. Hunter, at the time it is alleged that the crime mentioned in the -information was committed, you must find him not guilty.
*170“You are instructed that the burden of proving that the defendant Wm. Huntei' was present at the time of the alleged offense is upon the state, and the state in this action must prove beyond a reasonable doubt that Wm. Hunter was present at the time of the alleged commission of the offense charged in the information. . . .
“If you find that any witness sworn to testify in this case has wilfully testified falsely to any material matter, you may entirely disregard the testimony of that witness, although you are not compelled to do so, except in so far as corroborated by other credible evidence. . . .
“You will reject and dismiss from your minds all and any testimony of the witness Miss Kretch as to what she had been told relating to the defendant William Hunter, subsequent to the alleged act of abortion, by the defendant Flemming.
“You are instructed that you are to draw no inference of guilt from the defendant Hunters failure to testify in this case. The law provides that he is not required to testify in a case of this nature, and it is improper for the state or the district attorney or any other person to comment on the failure of the defendant Hunter to testify.”
It cannot be disputed that the testimony of the witness, Miss Kretch, upon the trial was to some extent impeached by her testimony given upon the preliminary examination. It is quite apparent that she was not a willing witness. She testified pursuant to the order of the court upon matters which involved her moral turpitude as well as that of the defendant. Under the circumstances of this case, the question of whether or not her testimony was sufficiently credible to sustain the verdict of the jury was peculiarly for the trial court. The witness was before the court, the jury and the trial judge had an opportunity to observe her manner and demeanor upon the stand, and there were no doubt many circumstances connected with her testimony not reproduced by the written record. Under the instruction of the court the jury must have found the defendant’s identity to be established beyond a reasonable doubt. Upon the *171whole case we are of the opinion that the trial court correctly held that the evidence was sufficient to sustain the verdict in the respect complained of.
By the Court. — Judgment affirmed.